Citation Nr: 1734850	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1977 to March 1980.  
This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, among other issues, denied entitlement to service connection for headaches. 

This matter was previously remanded in October 2014, August 2015, and August 2016 for further development.  

The most recent Board remand also included the issues of entitlement to service connection for muscle, right lower extremity, and erectile dysfunction.  These claims were granted in an April 2017 rating decision, which represented a full grant of benefits with respect to these issues.  As such, the claims of entitlement to service connection for muscle, right lower extremity, and erectile dysfunction will not be discussed further herein.


FINDING OF FACT

The Veteran has headaches that are related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, headaches were incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

II.  Factual Background 

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed a claim for entitlement to service connection for headaches, among other disabilities, in January 2008.  

Service treatment records reflect a normal pre-enlistment examination in March 1977.  

Several service treatment records reflect that the Veteran suffered from headaches.  In August 1977, the Veteran reported headaches associated with flu syndrome.  He also described experienced nausea, vomiting, diarrhea, and sinus pressure.  In December 1977, he complained of headaches, nausea, vomiting, and congestion associated with a cold.  In December 1979, the Veteran complained of a head cold, which lasted four days.  The Veteran was diagnosed with an upper respiratory infection. 

In February 1980, at the time of separation, the Veteran's separation examination notes that he was a "healthy adult male" and physically qualified for release from active duty.  

Service connection was denied by a December 2008 rating decision.  The RO stated that the Veteran's service treatment records did not show any complaints of, diagnosis of, or treatment for, any headache-related disorder while the Veteran was on active duty.  Additionally, post-service treatment records did not show any headache diagnosis or treatment.  

In a January 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated that he had experienced recurrent headaches since service and had received medications for treatment.  The Veteran further stated that he believed his headaches to be an early manifestation of hypertension, which was diagnosed while serving in the Navy Reserves.  

In October 2014, the Board remanded the issue of entitlement to service connection for headaches in order to afford the Veteran an examination, as the VA treatment records showed reports of headaches.

The Veteran underwent an examination for headaches in December 2014.  The examiner diagnosed a migraine condition, to include migraine variants.  The Veteran reported noticing the headaches in service, particularly due to prolonged exposure to jet fuel fumes.  He stated that, over time, he experienced intermittent dull pain in the center of his head, which would then become a throbbing headache.  He also experienced nausea, as well as light and sound sensitivity during these episodes.  The Veteran reported usage of oxycodone and aspirin for treatment.  

The examiner noted that the Veteran's headaches were manifested as pulsating or throbbing pain on both sides of the head, which worsened with physical activity.  The symptoms typically persisted for one or two days.  The Veteran reported experiencing prostrating attacks of migraines and non-migraines once a month.  Some functional impairment, such as limited concentration and focusing on tasks on occasional basis, was noted.  

The examiner opined that the Veteran's headaches were less likely than not attributable to military service, as there was no documentation in the Veteran's records to confirm a service-related condition.  

In August 2015, the Board remanded the issue of entitlement to service connection for migraines for a new nexus opinion, determining that the examiner failed to consider the Veteran's full medical history from service, and his specific in-service symptomology regarding headache complaints.

In a September 2015 addendum opinion, the examiner determined that the Veteran's August 1977 flu syndrome complaints and December 1979 upper respiratory infection treatment were acute events that did not progress to chronic conditions warranting additional evaluations.  As the Veteran's service treatment records contained no other records or evaluations with a diagnosis for headaches, including complaints of headaches caused by exposure to jet fuel fumes, the examiner opined that it was less likely as not that the Veteran's migraine condition (1) had its onset during service or (2) resulted from or was caused by an injury or disease that occurred in service.

The Board remanded the issue of entitlement to service connection for migraines in August 2016, determining that the September 2015 addendum opinion was inadequate.  The Board noted that the examiner based the opinion on lack of documentation of headaches in the service treatment records.  The examiner was also asked to provide an opinion on whether the Veteran's headaches were related to his service-connected hypertension.  

During a February 2017 VA examination, the Veteran reported that he developed headaches while working on the flight deck, which he claimed were provoked by the smell of jet fuel.  He further reported that the pain would start slowly, and then build up, causing his eyes and nose to become watery.  The Veteran stated that the headaches currently occurred once a month, and, in some instances, would be triggered by the smell of aircraft fuel if he goes to the airport.  Reported symptoms included constant pain on both sides of his head that worsened with physical activity, nausea, vomiting, as well as light and sound sensitivity.

The examiner opined that the Veteran's headache condition was less likely than not incurred in or caused by an in-service injury, event, or illness, as the Veteran's service treatment records do not document complaints of headache due to jet fuel fumes exposure during military service, nor were any headache complaints documented during service.  The examiner further opined that the Veteran's headache condition was less likely than not proximately due to or the result of the Veteran's service-connected hypertension, as medical literature in large-scale studies showed no relationship with headache and hypertension.  

III.  Analysis

The record reflects that the Veteran has a current diagnosis of migraine headaches, to include migraine variants.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran contends that his headaches had their onset in service.  The Veteran specifically notes exposure to jet fuel fumes.  The Veteran's service treatment records show reports of headaches associated with flu syndrome in August 1977, which also note nausea, vomiting, diarrhea, and sinus pressure.  In December 1977, the Veteran complained of headaches, nausea, vomiting, and congestion associated with a cold.  In December 1979, the Veteran complained of a head cold and was diagnosed with an upper respiratory infection. 

During a December 2014 VA examination, the Veteran reported noticing headaches in service, particularly with prolonged exposure to jet fuel fumes.  The Veteran also reported during a February 2017 VA examination that he developed headaches while working on the flight deck, which were provoked by the smell of jet fuel.  He further reported that the pain would start slowly, and then build up, causing his eyes and nose to become watery.

The Veteran is competent to provide statements identifying the onset of headaches in service, as his claimed headaches are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has provided credible evidence identifying the onset of headaches in service.  Therefore, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, it must be determined whether the Veteran's current migraine headaches are related to service.

The Veteran reported that he has continued to have headaches since service.  He notes that the headaches currently occur once a month, and, in some instances, are triggered by the smell of aircraft fuel if he goes to an airport.

During a December 2014 VA examination, the examiner opined that the Veteran's headaches were less likely than not attributable to military service, as there was no documentation in the Veteran's records to confirm a service-related condition.  Because the examiner failed to consider the Veteran's full medical history from service, his specific in-service symptomology regarding headache complaints, and his competent and credible lay statements as to the history of his headaches, the Board finds this examination inadequate and affords it no probative value. 

In a September 2015 addendum opinion, the examiner opined that it was less likely as not that the Veteran's migraine condition (1) had its onset during service or (2) resulted from or was caused by an injury or disease that occurred in service.  The examiner determined that the Veteran's service treatment records contained no other records or evaluations with a diagnosis for headaches beyond the Veteran's August 1977 flu syndrome complaints and December 1979 upper respiratory infection treatment, nor did it include complaints of headaches caused by exposure to jet fuel fumes.  The Board previously found this examination was inadequate, and the Board affords it no probative value.  

In a February 2017 examination, the examiner opined that the Veteran's headache condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, as the Veteran's service treatment records do not document complaints of headache due to exposure to jet fuel fumes during military service, nor were any headache complaints documented during service.  The examiner determined that she could not confirm that the Veteran's headache condition developed during his military service, or was caused by exposure to jet fuel fumes, because of the lack of documentation of headaches in service.  

While the absence of contemporaneous medical evidence may be one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's migraine headaches are etiologically related to service.  The negative nexus opinions rely on the absence of documentation of treatment for headaches during service.  However, service treatment records contain documentation of complaints of headaches, in addition to other symptoms, during service.  Thus, the VA examiners based the opinions on an inaccurate factual premise, and they are afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Instead, the Veteran has credibly reported that he experienced symptoms in service that have persisted post-separation.  Although not definitive as to the issue of nexus, the Veteran's assertions weigh in favor of a finding of nexus.  

The Board has considered remanding the claim once again to obtain an adequate opinion on the etiology of the Veteran's headaches.  However, as the Veteran has provided competent and credible lay evidence of continuous headaches, and there is no adequate nexus opinion to the contrary, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current headaches are related to her military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claims for a headache disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As service connection is being granted on a direct basis, there is no need to discuss service connection on a secondary basis, or any other theory, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for a headache disability is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


